Citation Nr: 1133158	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-38 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hallux valgus of the right foot with degenerative arthritis of the first metatarsophalangeal joint.

2.  Entitlement to a compensable rating for hypertension.

3.  Entitlement to a rating in excess of 10 percent for the residuals of gallbladder surgery, hiatal hernia, and gastroesophageal reflux disease (GERD).  

4.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the lumbosacral spine with mechanical low back pain.

5.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity associated with degenerative arthritis of the lumbosacral spine with mechanical low back pain.

6.  Entitlement to service connection for neuropathy or radiculopathy of the left lower extremity, to include as secondary to degenerative arthritis of the lumbosacral spine with mechanical low back pain.

7.  Entitlement to a total disability rating due to unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John H. Morgan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2008, August 2009 and February 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In February 2011, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Later in February 2011 and April 2011, the Veteran's attorney submitted additional evidence without a waiver of initial RO consideration of the submitted medical records.  While some of these documents are duplicates of records already associated with the claims file, the copies of more recent private and VA medical records have not been reviewed by the Agency of Original Jurisdiction.  Therefore, the Board will remand this additional evidence in accordance with the instructions below.  See 38 C.F.R. § 20.1304(c) (2010).

The Board notes that the Veteran has appealed the denial of service connection for neuropathy in both legs in the May 2008 rating decision.  He was granted service connection for radiculopathy of the right lower extremity in the August 2009 rating decision.  Based on the evidence submitted in this appeal, including the Veteran's testimony during his Board hearing, the Board has recharacterized the remaining issue as entitlement to service connection for neuropathy or radiculopathy of the left lower extremity, to include as secondary to degenerative arthritis of the lumbosacral spine with mechanical low back pain (see hearing transcript at p. 20).

The issues of higher ratings for the residuals of gallbladder surgery, hiatal hernia, and GERD; for degenerative arthritis of the lumbosacral spine with mechanical low back pain; for radiculopathy of the right lower extremity; for service connection for neuropathy or radiculopathy of the left lower extremity; and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In February 2011, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to the claim of entitlement to a rating in excess of 10 percent for hallux valgus of the right foot with degenerative arthritis of the first metatarsophalangeal joint.

2.  In February 2011, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to the claim of entitlement to a compensable rating for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, regarding the claim of entitlement to a rating in excess of 10 percent for hallux valgus of the right foot with degenerative arthritis of the first metatarsophalangeal joint, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal, regarding the claim of entitlement to a compensable rating for hypertension, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Right Foot and Hypertension Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

During his February 2011 Board hearing, the Veteran and his attorney stated their intention to withdraw the claim of entitlement to a rating in excess of 10 percent for hallux valgus of the right foot with degenerative arthritis of the first metatarsophalangeal joint and the claim of entitlement to a compensable rating for hypertension.  These withdrawals have been reduced to writing in the transcript of the hearing associated with the claims file.  No allegations of errors of fact or law, therefore, remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they are dismissed.




ORDER

The appeal concerning the claim of entitlement to a rating in excess of 10 percent for hallux valgus of the right foot with degenerative arthritis of the first metatarsophalangeal joint is dismissed.

The appeal concerning the claim of entitlement to a compensable rating for hypertension is dismissed.


REMAND

Unfortunately, a remand is required for the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

At the outset, the Board notes that VA's duty to assist the Veteran in the development of his claims includes making reasonable efforts to help the Veteran procure pertinent records, whether or not they are in Federal custody.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  Here, the claims file reveals that there may be relevant records regarding these remaining claims which have not been obtained.

During the Board hearing, the Veteran's attorney submitted information showing that the Veteran had qualified for disability benefits from the Social Security Administration (SSA) dating back to June 2007.  VA has never obtained his SSA file.  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation, see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records).  

However, this is a case in which that possibility cannot be excluded.  In the information provided by the attorney, it was shown that the Veteran sought and received SSA disability based on many of his service-connected disorders.  A September 2009 decision by an SSA administrative law judge indicated that the Veteran's severe impairments included, among others, spinal disorder, osteoarthritis, neuropathy, and a gastrointestinal disorder.  While a significant amount of medical records were submitted since the hearing, it is unclear whether this evidence include any of the records associated with the Veteran's SSA file.  Indeed, much of the evidence is dated subsequent to the September 2009 SSA decision granting disability benefits.  Yet medical records associated with the SSA may be relevant to determining the severity of the Veteran's service-connected lower back, right leg and hiatal hernia disabilities during different time periods during this appeal, to whether any of these disabilities precludes his gainful employment, and to whether his left lower extremity disorder is related to his service-connected back or to his nonservice-connected diabetes mellitus.  As there is a reasonable possibility that the SSA records could help the Veteran substantiate his claims on appeal, the duty to assist requires VA to attempt to obtain these records.  

The Board notes that while SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  

While the undersigned left the record open for 30 days after the hearing during which the attorney submitted many VA and private medical records, the Board notes that many of them are duplicates and dated after the SSA decision in September 2009.  These records also were submitted without a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the Board finds that on remand the RO shall try to obtain and associate with the claims file a copy of SSA's file on the Veteran's claim, including copies of all medical records, tests, and reports underlying that determination, as well as any outstanding VA treatment records from the Mountain Home VA Medical Center (VAMC) and VA's Knoxville outpatient clinic, both in Tennessee, since August 2010.

Concerning the Veteran's claims for higher ratings for his lumbosacral spine, for his right lower extremity radiculopathy, and for his residuals of gallbladder surgery, hiatal hernia, and GERD, the Board notes that the most recent VA examinations for these service-connected disabilities occurred in March 2008.  During his Board hearing, however, the Veteran testified that all three disorders had worsened since his last examination.  For example, regarding his hernia and gastrointestinal complaint, the Veteran testified that he had a hernia surgery in approximately December 2008, that he now takes muscle spasm pills, and that he has had recurrent nausea and dry heaves since Thanksgiving 2010 (see transcript at pp. 15-17).  Regarding his lower back disability, the Veteran testified that he was awaiting surgery for a permanent implant or stimulator after undergoing surgery for a temporary stimulator in September 2010 (see transcript at pp. 4-10).  Regarding his right lower extremity disability, the Veteran testified that he had consistently walked with a cane for the past year; that he had a sharp, burning, stabbing pain across his right hip that went down his right leg quite often, perhaps 10 to 15 times a day; that he needed to stand up after sitting for 30 or 45 minutes; and that his private doctor told him to lift no more than 5 to 10 pounds (see transcript at pp. 11-15).  

The Board also notes that the March 2008 VA examiner did not have access to the claims file.  The fact that these VA examinations were conducted without the examiner's access to the claims file renders them inadequate for rating purposes.  See, e.g., 38 C.F.R. § 4.1 ("It is . . . essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.").  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that "fulfillment of the statutory duty to assist . . . includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.").

In light of the assertions of the Veteran as to the increased severity of his service-connected disabilities and the inadequacy of the March 2008 VA examinations, the Board finds that additional examinations of the Veteran's service-connected GERD, lumbosacral spine and right lower extremity disabilities are warranted.  In view of the circumstances of this case, the Board feels that updated VA examinations are required in order to make an informed decision regarding the Veteran's current level of functional impairment as well as his possible entitlement to a TDIU.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Because the current levels of these three disabilities are unclear, the Board believes that another examination is necessary.  Upon re-examination, the VA examiner(s) also should be requested to comment on whether the Veteran's service-connected disabilities examined (i.e., gastrointestinal, lumbosacral spine and right lower extremity) has made the Veteran unable to secure or follow a substantially gainful occupation.

Concerning the Veteran's claim for service connection for neuropathy or radiculopathy of the left lower extremity, to include as secondary to degenerative arthritis of the lumbosacral spine with mechanical low back pain, the Board notes that the Veteran testified during his Board hearing that he had a disorder, mainly in the left foot, that was not as severe as that found in his right leg.  He has experienced tingling, a burning sensation, and numbness in his left foot since approximately 1997 or 1998, within several years of his discharge after approximately 22 years of active duty, as well as cramping behind the knee and thigh (see transcript at pp. 20-22).  The Board also notes that the RO has indicated a conflict in the medical evidence of record regarding whether any neuropathy of the lower extremities is due to the Veteran's diabetes mellitus, which is not service-connected, or due to his service-connected degenerative arthritis of the lumbosacral spine with mechanical low back pain.  However, service connection for radiculopathy of the right lower extremity as secondary to service-connected degenerative arthritis of the lumbosacral spine with mechanical low back pain was granted in an August 2009 rating decision.  

The Board notes that the March 2008 VA examiner, who did not have access to the claims file, diagnosed radiculopathy, S2 radiculopathy, and diabetic neuropathy, but provided no medical opinion on whether any radiculopathy or neuropathy of the left lower extremity was related to the Veteran's period of service or to his service-connected lumbosacral spine disability.  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.

In view of the lack of a medical opinion specifying whether the Veteran's radiculopathy or neuropathy of the left lower extremity was related to his service-connected lower back disability or to service, lay evidence of the Veteran's current symptoms, his long period of active duty, the recent grant of service connection for the right lower extremity, and the fact the March 2008 VA examiner lacked access to the claims file, the Board finds that additional development is required prior to appellate review.  The Board finds these reasons are sufficient to warrant a further VA examination and medical opinion on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, on remand the Veteran shall be scheduled for an examination of his left lower extremity and for a medical opinion as to whether any diagnosed radiculopathy or neuropathy of the left lower extremity is due to service or to a service-connected disability, such as his degenerative arthritis of the lumbosacral spine with mechanical low back pain.

The Board's review of the claims file reveals that the RO previously denied the Veteran's claim for a TDIU in the May 2008 and February 2010 rating decisions.  The Veteran failed to file a timely Notice of Disagreement (NOD) to either decision respecting his TDIU claim.  See 38 C.F.R. § 20.302 (2010) (noting a NOD must be filed within one year from the date that the agency of original jurisdiction mails notice to the claimant of the adverse determination).  However, during his video conference Board hearing in February 2011 the Veteran and his attorney maintained that they had filed timely notice with the RO of their intent to appeal this issue and the Board permitted evidence on the matter.  As the hearing transcript has been reduced to writing, the Board can reasonably construe the Veteran's hearing testimony as a timely NOD to the February 2010 denial of his TDIU claim.  However, no Statement of the Case (SOC) is found in the claims file responding to the Veteran's effort to appeal his claim to a TDIU.  Therefore, the Board must remand this issue for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding his application for SSA disability benefits, including all the medical records and tests upon which the decision was based.

2.  The RO shall contact the Veteran and his attorney and ask them to specify all private and VA medical care providers who have treated him for his gastrointestinal, lower back, and lower extremity disorders.  After the Veteran has signed the appropriate releases, the RO shall then attempt to obtain and associate with the claims file any records identified by the Veteran or his attorney that are not already associated with the claims file, in particular any records of treatment or evaluation from the Mountain Home VAMC, and VA's Knoxville outpatient clinic, since August 2010.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After completion of the above development, the RO shall schedule the Veteran to undergo appropriate VA examinations to determine the severity of his gastrointestinal, lower back, and right lower extremity disabilities.  The claims file shall be made available to and reviewed by each examiner.  Each examiner shall note such review, and identify important information gleaned therefrom, in an examination report.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.  The rationale for all opinions expressed shall be provided in a legible report.  Each examiner shall also comment on whether the service-connected disability examined causes the Veteran an inability to maintain substantial gainful employment.

4.  The RO also shall schedule the Veteran for a VA examination of his left lower extremity by an appropriate medical professional to determine the nature, extent, and etiology of any diagnosed disorder, whether radiculopathy or neuropathy.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner should indicate in his or her report that the claims file was reviewed.  Following a review of the claims file and examination of the Veteran, the examiner shall offer an opinion as to:

(a) whether any radiculopathy or neuropathy disorder of the left lower extremity is currently manifested, and, if so, a diagnosis of that disorder should be made; and

(b) whether it is at least as likely as not (a 50 percent probability or more) that any currently manifested radiculopathy or neuropathy disorder of the left lower extremity is etiologically related to service, or

(c) whether it is at least as likely as not that any currently manifested radiculopathy or neuropathy of the left lower extremity was caused by any service-connected disabilities; or in the alternative whether it is at least as likely as not that any of the Veteran's service-connected disabilities aggravated (i.e., permanently worsened) any currently manifested radiculopathy or neuropathy of the left lower extremity found on examination.  If aggravation is found, the degree of aggravation must be specifically identified.

Any opinions expressed must be accompanied by a complete rationale.

5.  The RO shall re-examine the Veteran's claim of entitlement to a TDIU and shall take such additional development action as it deems proper, including the conduct of any appropriate VA employability examination and/or social and industrial surveys.  Thereafter, the RO shall prepare a Statement of the Case in accordance with 38 C.F.R. § 19.29, unless this matter is resolved by granting the benefit sought, or by the Veteran's withdrawal of the Notice of Disagreement.  If, and only if, the Veteran files a timely VA Form 9, Substantive Appeal should this issue be returned to the Board.

6.  The RO will then readjudicate the Veteran's claims for a rating in excess of 10 percent for the residuals of gallbladder surgery, hiatal hernia, and GERD; for a rating in excess of 20 percent for degenerative arthritis of the lumbosacral spine with mechanical low back pain; for a rating in excess of 20 percent for radiculopathy of the right lower extremity, and for service connection for neuropathy or radiculopathy of the left lower extremity, to include as secondary to degenerative arthritis of the lumbosacral spine with mechanical low back pain.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


